Citation Nr: 0900671	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-27 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
inactive tuberculosis of the thoracic spine at T-4 with 
degenerative disc disease from July 26, 2002 until September 
25, 2003.

2.  Entitlement to a rating in excess of 20 percent for 
inactive tuberculosis of the thoracic spine at T-4 with 
degenerative disc disease from September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which service connection and assigned a 20 
percent evaluation, effective July 26, 2002.  The case was 
then transferred to the Oakland, California, RO, who 
certified the case for appeal.  In October 2005, the veteran 
testified before the undersigned at a Board hearing at the 
Oakland RO.  A copy of the transcript is of record.

The veteran has raised the issues of entitlement to: 1) 
service connection for lumbosacral degenerative joint and 
disc disease; 2) service connection for depression secondary 
to inactive tuberculosis of the thoracic spine at T-4 with 
degenerative disc disease; 3) an earlier effective date; and 
4) a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
See Board hearing transcript, pp. 22-23 (complaining of lower 
back pain starting after his in-service disease); May 2006 
statement (noting that he was forced into early retirement 
from his back pain); November 2007 report of contact (noting 
that veteran requested an earlier effective date); and 
October 2006 VA examination (examiner stating the appellant 
believes his depression is related to his back problems; 
veteran diagnosed with depression caused by service-connected 
thoracic spine disability).  See also Board hearing 
transcript, pp. 15-16 (representative implying that the 
veteran relates anxiety to back pain and being unable to 
provide for his family).  

The issue of entitlement to a rating in excess of 20 percent 
for inactive tuberculosis of the thoracic spine at T-4 from 
September 26, 2003 is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Inactive tuberculosis of the thoracic spine at T-4 with 
degenerative disc disease was not characterized by ankylosis 
during the period from July 26, 2002 to September 25, 2003.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for inactive tuberculosis of the thoracic at T-4 with 
degenerative disc disease were not met between July 26, 2002 
to September 25, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5288, 5291 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in 
this decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Significantly, if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

The general rating criteria for spinal disabilities under 38 
C.F.R. § 4.71a, were revised in September 2002 and September 
2003.  The veteran filed his claim in July 2002.  The veteran 
was notified of the old and new regulations in the June 2004 
statement of the case.  He was afforded VA examinations in 
January 2004, January 2007, and June 2008 that considered the 
criteria in the new regulations, and these regulations were 
applied by the RO in the most recent evaluation of his claim.  
The claim was readjudicated in an August 2008 supplemental 
statement of the case.  Accordingly, adjudication of his 
claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003), a 
slight limitation of motion of the dorsal spine warranted a 
noncompensable percent evaluation, and both a moderate and a 
severe limitation of motion warranted a 10 percent 
evaluation.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5288 (2003), 
unfavorable ankylosis of the dorsal spine warranted a 30 
percent, rating and favorable ankylosis warranted a 20 
percent rating.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

The veteran's thoracic disability has been assigned a 20 
percent rating from July 26, 2002, the date he filed his 
claim for service connection.  Significantly, the appellant 
is not shown to be service connected for a thoracic 
intervertebral disc syndrome, nor did any examination show 
evidence of thoracic ankylosis.  Hence, the assigned 
evaluation appears to be of questionable validity.  See 
38 C.F.R. § 4.71a (2003).  Still, addressing strictly the 
question whether an increased rating is warranted between 
July 26, 2002 and September 25, 2003, the Board finds no 
evidence of unfavorable ankylosis of the dorsal spine at any 
time during this term.  As unfavorable ankylosis such, an 
increased evaluation is not in order from July 26, 2002 until 
September 25, 2003.

To this extent the claim is denied.  


ORDER

Entitlement to a rating in excess of 20 percent for inactive 
tuberculosis of the thoracic spine at T-4 with degenerative 
disc disease from July 26, 2002 until September 25, 2003 is 
denied.


REMAND

As noted above, the veteran has claimed entitlement to 
service connection for lumbosacral degenerative disc and 
joint disease.  Under the new rating criteria adopted 
effective September 26, 2003, a thoracic disorder is rated 
together with a lumbosacral disorder.  Hence, the question 
whether service connection is warranted for the lumbosacral 
disorder is inextricably intertwined with the question what 
rating should be assigned for inactive tuberculosis of the 
thoracic spine at T-4 with degenerative disc disease from 
September 26, 2003.     

The Board further notes that the June 2008 VA examination 
findings are unclear.  Specifically, range of motion studies 
recorded "[f]orward flexion from 20 to 50 degrees, extension 
is from 20 to 10 . . . . [t]he DeLuca factor for the 
thoracolumbar spine was a 10 degree loss of forward flexion, 
5 degree loss of extension, lateral flexion, and lateral 
rotation due to pain on repetitive use."  It is unclear, 
however, whether these findings represent a loss of 30 
degrees of flexion or if 20 to 50 degrees represents a range 
of loss.  Furthermore, it is unclear whether the findings 
include the 10 degree loss of forward flexion under DeLuca or 
if that is an additional loss of flexion.  The same confusion 
occurs with the extension findings.  Hence, a new examination 
is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO address the veteran's 
entitlement to service connection for 
lumbosacral degenerative disc and joint 
disease.  If an examination is required to 
adjudicate this claim it must be 
conducted.  If this claim is denied the 
veteran must perfect an appeal before the 
Board may exercise appellate jurisdiction. 

2.  The RO should schedule the veteran for 
an orthopedic examination to address the 
nature and extent of any disability caused 
by inactive tuberculosis of the thoracic 
spine at T-4 with degenerative disc 
disease.  The claims folder must be made 
available for the examiner to review. Any 
tests deemed necessary should be 
accomplished to include fully explanatory 
range of motion studies.  The VA examiner 
must distinguish the degree of impairment 
caused by inactive tuberculosis of the 
thoracic spine at T-4 with degenerative 
disc disease from any other spine 
disorder.  A complete rationale must be 
provided explaining how the examiner 
distinguished thoracic pathology from any 
other spinal pathology.  If the examiner 
is unable to distinguish the appellant's 
spinal pathology, that fact must be noted 
and an explanation provided.  

3.  The RO must review any medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the question what rating is warranted for 
inactive tuberculosis of the thoracic 
spine at T-4 with degenerative disc 
disease from September 26, 2003.  If the 
benefit is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


